DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-15 are allowed.
As to Claim 8, the prior art of record teaches almost all of the limitations of Claim 1, but does not teach “a plurality of metal plates which are thinner than the bottom plate and are each mounted on a respective step portion of the plurality of step portions”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 8.  The closest art of record is Williams (2004/0028539), in view of Matsuo (2007/0253164).  However, Matsuo describes only describes the use of one metal plate 944.  It would not be obvious to one of ordinary skill in the art to modify Williams, in view of Matsuo, without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 8, is neither anticipated nor made obvious by the prior art of record.
Claims 9-15 depend on Claim 8, so are also allowed.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746